DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 03/12/2019 and 05/25/2021. An initialed copy is attached to this Office Action.
Election/Restrictions
Applicant’s election without traverse of Invention I claims 1-15 in the reply filed on 09/09/2021 is acknowledged.
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2021.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 3 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (USPG Pub No. 2019/0278062).
Regarding claim 1, Chen discloses an optical imaging system (see Fig. 1), comprising: a first lens (110) having negative refractive power (Paragraph 68); a second lens (120) having negative refractive power (Paragraph 69); a third lens (130) having positive refractive power (Paragraph 70); a fourth lens (140) having negative refractive power (Paragraph 71); a fifth lens (150) having positive refractive power (Paragraph 72); a sixth lens (160) having positive refractive power (Paragraph 73); and a seventh lens (170) having negative refractive power (Paragraph 74), wherein at least five of the lenses are made of a plastic material (Paragraphs 68-74).
Regarding claim 3, Chen discloses wherein the third lens (130) comprises a convex image-side surface (Paragraph 70).
Regarding claim 5, Chen discloses wherein the fourth lens (140) comprises a concave image-side surface (Paragraph 71).
Regarding claim 6, Chen discloses wherein the fifth lens (150) comprises a convex object-side surface (Paragraph 72).
Regarding claim 7, Chen discloses wherein the sixth lens (160) comprises a convex image-side surface (Paragraph 73).
Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitahara et al. (USPG Pub No. 2017/0199355), hereinafter “Kitahara”.
Regarding claim 10, Kitahara discloses an optical imaging system (see Fig. 6, Paragraph 34, Table 16), comprising: a first lens (L1) having negative refractive power (see Fig. 6, Paragraph 34, Table 16); a second lens (L2) having refractive power and having a refractive index less than 1.6 (see Fig. 6, Paragraph 34, Table 16); a third lens (L3) having refractive power (see Fig. 6, Paragraph 34, Table 16); a fourth lens (L4) having negative refractive power (see Fig. 6, Paragraph 34, Table 16); a fifth lens (L5) having refractive power (see Fig. 6, 
Regarding claim 11, Kitahara discloses wherein: -0.65 < f/f2 < -0.1, where f is a focal length of the optical imaging system, and f2 is a focal length of the second lens (L2) (Table 16).
Regarding claim 12, Kitahara discloses wherein: 0.25 < f/f3 < 0.65, where f is a focal length of the optical imaging system, and f3 is a focal length of the third lens (L3) (Table 16).
Regarding claim 13, Kitahara discloses wherein: -0.5 < f/f4 < 0.1, where f is a focal length of the optical imaging system, and f4 is a focal length of the fourth lens (L4) (Table 16).
Regarding claim 14, Kitahara discloses wherein: 0.25 < f/f6 < 0.65, where f is a focal length of the optical imaging system, and f6 is a focal length of the sixth lens (Table 16).
Regarding claim 15, Kitahara discloses wherein: -0.5 < f/f7 < -0.1, where f is a focal length of the optical imaging system, and f7 is a focal length of the seventh lens (Table 16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 2, 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (USPG Pub No. 2019/0278062) in view of Kitahara (USPG Pub No. 2017/0199355).
Regarding claim 2, Chen discloses the claimed invention except for wherein the first lens comprises a convex object-side surface. In the same field of endeavor, Kitahara discloses wherein the first lens (L1) comprises a convex object-side surface (see Fig. 6, Table 16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the optical imaging system of Chen with wherein the first lens comprises a convex object-side surface of Kitahara for the purpose of increasing an angle of view of the whole lens system (Paragraph 34)
Regarding claim 4, Chen discloses the claimed invention except for wherein the fourth lens comprises a concave object-side surface. In the same field of endeavor, Kitahara discloses wherein the fourth lens (L4) comprises a concave object-side surface (see Fig. 6, Table 16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the optical imaging system of Chen with wherein the fourth lens comprises a concave object-side surface of Kitahara for the purpose of correcting longitudinal chromatic aberration and spherical aberration (Paragraph 36).
Regarding claim 8, Chen discloses the claimed invention except for wherein the seventh lens comprises a concave object-side surface. In the same field of endeavor, Kitahara discloses wherein the seventh lens (L7) comprises a concave object-side surface (see Fig. 6, Table 16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the optical imaging system of Chen with wherein the 
Regarding claim 9, Chen discloses the claimed invention except for wherein the seventh lens comprises a convex image-side surface. In the same field of endeavor, Kitahara discloses wherein the seventh lens (L7) comprises a convex image-side surface (see Fig. 6, Table 16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the optical imaging system of Chen with wherein the seventh lens comprises a convex image-side surface of Kitahara for the purpose of correcting longitudinal chromatic, lateral chromatic and spherical aberration (Paragraph 37).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/17/2021